Case 1:20-cv-03311-MKB-SMG Document 21 Filed 09/23/20 Page 1 of 2 PageID #: 139

                               CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold


DATE:                       September 23, 2020


TIME:                       11:00 a.m.


DOCKET NUMBER(S):           CV 20-3311 (MKB)


                            Kraus v. Cardworks Servicing, L.L.C. et al
NAME OF CASE(S):




FOR PLAINTIFF(S):           Turner


FOR DEFENDANT(S):           Sweeney and Sanchez


                            N/A
NEXT CONFERENCE(S):



FTR/COURT REPORTER:
                            11:00-11:17

TELEPHONE CONFERENCE RULINGS:

(1) The parties will engage in expedited discovery with respect to plaintiff’s 216(b)
motion. The discovery will be completed by November 23, 2020. Depositions of
plaintiffs will be held remotely and limited to two hours per plaintiff, assuming a
reasonable degree of cooperation and responsiveness. Although the Court makes no
specific ruling with respect to discovery of defendants, it is anticipated that it will be
similarly limited and expedited.

(2) The parties will enter into a stipulation tolling the limitations period for potential
opt-ins beginning today, September 23, 2020, and file their stipulation by the close of
business on September 24, 2020. Defendants will retain addresses and social security
numbers or tax identification numbers of all current and future employees who might be
included in a collection action if one is certified.
Case 1:20-cv-03311-MKB-SMG Document 21 Filed 09/23/20 Page 2 of 2 PageID #: 140
A litigation hold shall be put in place forthwith on comparable information for
employees who have left the company within the last three years.
(3) Plaintiffs will serve their 216(b) motion, or stand on their existing papers, by
December 14, 2020.

Defendants will serve their opposition by January 8, 2021.

Plaintiffs will serve their reply, and all motion papers will be filed with the Court, by
January 15, 2021.
